Exhibit 10.4

Promissory Note

 

$28,500,000.00    January 31, 2014

FOR VALUE RECEIVED, GGT CRESCENT GATEWAY FL VENTURE, LLC, a Delaware limited
liability company (“Borrower”), with an address at 227 W. Trade St., Suite 1000,
Charlotte, NC 28202, promises to pay to the order of PNC BANK, NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns, “Lender”), in lawful money of the United States of America in
immediately available funds, at Lender’s offices located at c/o Midland Loan
Services, a PNC Real Estate business, 249 Fifth Avenue, 18th Floor,
P1-POPP-18-3, Pittsburgh, PA 15222-2707, or at such other location as Lender may
designate from time to time, the principal sum of TWENTY EIGHT MILLION FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($28,500,000.00), or so much thereof as
shall have been advanced under that certain Construction Loan Agreement (as
amended, modified, replaced, restated or supplemented from time to time, the
“Loan Agreement”) dated as of even date herewith, between Lender and Borrower,
together with interest accruing from the date of initial advance on the
outstanding principal balance hereof, as provided below and in the Loan
Agreement. Capitalized terms used herein and not otherwise defined herein shall
have the meanings given such terms in the Loan Agreement.

1. Payment; Rate of Interest. Borrower shall pay principal and interest on the
outstanding principal amount of advances evidenced hereby at the rates specified
and subject to the terms and conditions set forth in Article 3 of, and as
otherwise provided in, the Loan Agreement.

2. Expiration Date. The entire outstanding principal amount hereof, together
with all unpaid interest at the aforesaid rates, shall be due and payable on the
earlier of the Expiration Date or the date upon which the Loan is accelerated
pursuant to this Note and the Loan Agreement.

3. Prepayment. Borrower shall have the right to prepay any amount hereunder, in
whole or in part, only in accordance with the terms set forth in Article 3 of
the Loan Agreement. All partial prepayments shall be applied in the manner set
forth in Sections 3.6 and 3.7 of the Loan Agreement. Any prepayments made by
Borrower shall not be available for reborrowing.

4. Usury. Notwithstanding any provision of this Note to the contrary, it is the
intent of Borrower and Lender that Lender shall not at any time be entitled to
receive, collect or apply, and Borrower and Lender shall not be deemed to have
contracted for, as interest on the principal indebtedness evidenced hereby, any
amount in excess of the maximum rate of interest permitted to be charged by
applicable law, and in the event Lender ever receives, collects or applies as
interest any such excess, such excess shall be deemed partial payment of the
principal indebtedness evidenced hereby, and if such principal shall be paid in
full, any such excess shall forthwith be paid to Borrower.

5. Other Loan Documents. This Note is secured, inter alia, by that certain
Mortgage, Security Agreement and Financing Statement of even date herewith from
Borrower in favor of Lender, covering certain property more particularly
described therein. This Note is the Note referred to in, and is entitled to the
benefits of, the Loan Agreement and other Loan Documents, including the
representations, warranties, covenants, conditions, security interests and liens
contained or granted therein. The Loan Agreement, among other things, provides
for the making of the Loan by Lender to Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar amount first
above mentioned, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also provides for prepayments,
in certain circumstances, on account of principal hereof prior to maturity upon
the terms and conditions therein specified.



--------------------------------------------------------------------------------

6. Intentionally Omitted.

7. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder must be given in accordance with
the notice provisions of the Loan Agreement.

8. Preservation of Rights. No course of dealing and no delay or failure of the
Lender or any holder hereof in exercising any right, power, remedy or privilege
under this Note or any other Loan Document shall affect any other or future
exercise thereof or operate as a waiver thereof, nor shall any single or partial
exercise thereof or any abandonment or discontinuance of steps to enforce such a
right, power, remedy or privilege preclude any further exercise thereof or of
any other right, power, remedy or privilege. The rights and remedies of Lender
or any holder hereof under this Note and any other Loan Document are cumulative
and not exclusive of any rights or remedies which they would otherwise have.
Borrower and all other makers and indorsers of this Note, regardless of the
time, order or place of signing, consent to any one or more extensions or
postponements of the time of payment or any other indulgences, to any
substitutions, exchanges, renewals or releases of collateral for this Note, and
to the additions or releases of any other parties or persons primarily or
secondarily liable.

9. Severability. The provisions of this Note are intended to be severable. If
any provision of this Note shall be held invalid or unenforceable in whole or in
part in any jurisdiction such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

10. Changes in Writing. No modification, amendment or waiver of, or consent to
any departure by Borrower from, any provision of this Note will be effective
unless made in a writing signed by the Lender, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on Borrower will entitle Borrower to any other or
further notice or demand in the same, similar or other circumstance.

11. Successors and Assigns. This Note will be binding upon and inure to the
benefit of Borrower and Lender and their respective heirs, executors,
administrators, successors and assigns; provided, however, that Borrower may not
assign this Note in whole or in part, and Lender at any time may assign this
Note in whole or in part. All references herein to the “Borrower” and the
“Lender” shall be deemed to apply to Borrower and Lender, respectively, and
their respective successors and assigns.

12. Governing Law and Jurisdiction. This Note has been delivered to and accepted
by Lender and will be deemed to be made in the state of Florida. THIS NOTE WILL
BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF BORROWER AND LENDER WILL BE
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, EXCLUDING ITS
CONFLICT OF LAWS RULES. Borrower hereby irrevocably consents to the
non-exclusive jurisdiction of any court of the Commonwealth of Pennsylvania
sitting Philadelphia County, or of the United States District Court of the
Eastern District of Pennsylvania or any state or federal court in the county or
judicial district where the Project is located, and any appellate court
therefrom; provided that nothing contained in this Note will prevent Lender from
bringing any action, enforcing any award or judgment or exercising any rights
against Borrower individually, against any security or against any property of
Borrower within any other county, state or other foreign or domestic
jurisdiction. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for Lender and Borrower. Borrower waives any objection
to venue and any objection based on a more convenient forum in any action
instituted under this Note.

 

- 2 -



--------------------------------------------------------------------------------

13. Miscellaneous. If this Note is executed by more than one Borrower, the
obligations of such persons or entities hereunder will be joint and several.
Time is of the essence for this Note.

14. WAIVER OF JURY TRIAL. BORROWER AND LENDER BY ACCEPTANCE OF THIS NOTE EACH
IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF
SUCH DOCUMENTS. BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.

15. State of Florida documentary stamp taxes in the amount of $99,750.00 and
intangible taxes in the amount of $57,000.00 have been paid simultaneously with
the recording of the Mortgage securing this Note.

[Signature Page Follows]

 

- 3 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 of 1- PROMISSORY NOTE]

Borrower acknowledges that it has read and understood all the provisions of this
Note, including the waiver of jury trial, and has been advised by counsel as
necessary or appropriate.

WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

 

ATTEST/WITNESS:

 

BORROWER:

 

GGT CRESCENT GATEWAY FL VENTURE, LLC, a

Delaware limited liability company

  By:  

Crescent Gateway Venture, LLC, a Delaware limited

liability company, its Operating Member

    By:  

Crescent Communities, LLC, a Georgia limited

liability company, its Manager

/S/ Wendy L. Armstrong

      By:   /S/ Brian J. Natwick   (SEAL)

Name:  Wendy L. Armstrong

        Name: Brian J. Natwick  

Title:  Sr. Admin.

        Title: President-Multifamily Division

ACKNOWLEDGMENT

 

STATE OF North Carolina   )     )           ss: COUNTY OF Mecklenburg   )  

On this, the 24th day of January, 2014, before me, a Notary Public, the
undersigned officer, personally appeared Brian J. Natwick, who acknowledged
himself to be the President-Multifamily Division of Crescent Communities, LLC, a
Georgia limited liability company, Manager of Crescent Gateway Venture, LLC, a
Delaware limited liability company, Operating Member of GGT CRESCENT GATEWAY FL
VENTURE, LLC, a Delaware limited liability company and that he, in such capacity
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing on behalf of said limited liability company, as
such officer, in such limited liability company’s capacity as Manager of
Crescent Gateway Venture, LLC, Operating Member of GGT CRESCENT GATEWAY FL
VENTURE, LLC.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/S/ Davette H. Harper

Notary Public

My commission expires: November 27, 2016